Cusip No. 53190A106 13G Page 1of 1 Page EXHIBIT 99.1 JOINT FILING AGREEMENT This will confirm the agreement by and among the undersigned that the Schedule 13G filed with the Securities and Exchange Commission on or about the date hereof with respect to the beneficial ownership by the undersigned of the securities described therein is being filed, and all amendments thereto will be filed, on behalf of each of the persons and entities named below in accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. This Agreement may be executed in two or more counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Date: February 14, 2013 By: /s/ Lawrence D. Isen Lawrence D. Isen MARKETBYTE LLC /s/ Lawrence D. Isen Name: Lawrence D. Isen Title: Managing Member MARKETBYTE LLC DEFINED BENEFIT AND TRUST /s/ Lawrence D. Isen Name: Lawrence D. Isen Title: Trustee
